Citation Nr: 1713233	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  13-25 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right leg disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to a rating in excess of 40 percent for residuals, undisplaced closed fracture of right distal tibia, to include well-healed and non-tender scar.

5.  Entitlement to a rating in excess of 10 percent for right knee condition.


REPRESENTATION

Appellant represented by:	Richard H. Shuster, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had two periods of active duty.  The Veteran's service from December 1978 to March 1979 is considered honorable for VA purposes.  The period of service from April 1980 to April 1981 is dishonorable for VA purposes.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2016, the Veteran provided testimony by videoconference before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is in the Veteran's claims file for the Board's review and consideration.

The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2014).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  

Here, the undersigned VLJ will be retiring this spring and the appellant's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the appellant, the impact on other claimants that would result from advancing his case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.  As the appeal is being remanded, the appellant will still be offered an opportunity to have a second hearing in the appeal if it is not returned for final adjudication prior to the undersigned VLJ's retirement.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a left knee disability that is caused or aggravated by his service connected right tibia fracture residuals and/or right knee disability.  

VA examinations were conducted in January 2012 and November 2012 (with corrected report dated in December 2012).  Unfortunately, the examiners did not address whether the Veteran's currently diagnosed left knee disability, degenerative joint disease, has been aggravated (permanently worsened beyond normal progress of the disorder) by his service connected right tibia fracture residuals and/or right knee disability.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (holding that the Board errs in relying on a medical opinion that only addresses whether a nonservice-connected claim is "related to" a service-connected disability and the opinion does not address whether the nonservice-connected disability is aggravated by a service-connected disability). 

Accordingly, the Board finds that the opinions of record are inadequate.  The Court has held in this regard that, when VA undertakes to provide an examination or opinion, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds that, on remand, the Veteran should be afforded new VA examinations to determine the nature and etiology of his left knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also notes that the Veteran has submitted a private physician's statement dated in March 2016.  This physician provided an opinion that the Veteran has a left knee disability that was secondary to the tibia fracture and resulting right ankle/knee disabilities and change in gait.  This physician does not specify what left knee disability is attributable to these causes.  Further, the physician does not discuss the Veteran's obesity which was identified as a cause of the left knee disability by the VA examiners; those examiners also did not note a change in gait.  Nonetheless, on remand, the VA examiner should review and comment on the March 2016 private physician's opinion.

Finally, in an April 2013 letter to the Veteran, the RO informed him that he had filed a notice of disagreement (NOD), with a December 2012 rating decision that included the issues of entitlement to service connection for a right leg disability; entitlement to service connection for a right hip disability; entitlement to a rating in excess of 40 percent for residuals, undisplaced closed fracture of right distal tibia, to include well-healed and non-tender scar; and entitlement to a rating in excess of 10 percent for right knee disability.  In fact, the December 2012 rating decision only addressed the issue of entitlement to service connection for left knee disability.  Nevertheless, in a written statement dated in September 2013 the Veteran filed a notice of disagreement with respect to the April 2013 letter (which was effectively a rating decision on those issues).  No statement of the case (SOC) has been issued with respect to the Veteran's notice of disagreement.  Moreover, the RO has not acknowledged receipt of the notice of disagreement in the VA Central Office Locator System (VACOLS) so that the Board can be sure that the RO is presently working on getting an SOC to the Veteran.  The appropriate Board action in such a case is to remand the issues to the AOJ for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a SOC addressing the issues of entitlement to service connection for a right leg disability; entitlement to service connection for a right hip disability; entitlement to a rating in excess of 40 percent for residuals, undisplaced closed fracture of right distal tibia, to include well-healed and non-tender scar; and entitlement to a rating in excess of 10 percent for right knee disability, to include notification of the need to timely file a substantive appeal to perfect his appeal on the issues.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his left knee disability.  The electronic claims file and a copy of this REMAND should be provided to the examiner for review.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the Veteran's claims file, and his statements regarding the claimed disability, the examiner is to address the following questions: 

(a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed left knee disability, to include degenerative joint disease, was caused by his service-connected right tibia fracture residuals and/or right knee disability? 

(b) Is it at least as likely as not that the Veteran's service-connected right tibia fracture residuals and/or right knee disability aggravates his currently diagnosed left knee disability, to include degenerative joint disease?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition, versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability present (i.e., a baseline) before the onset of the aggravation.

The examiner is specifically requested to review and comment on the private physician's March 2016 opinion of record.

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to mere speculation, then the examiner should explain why this is so.

3.  Then readjudicate the claim.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




